Citation Nr: 1446113	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-11 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for malignant neoplasm of the nasopharynx as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969, to include service in the Republic of Vietnam.  He is the recipient of the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2012, the Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO.  In December 2012, they testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record on appeal.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals a copy of the December 2012 Board hearing transcript and VA treatment records dated through July 2013.  In this regard, the Board observes the March 2012 supplemental statement of the case considered VA treatment records dated only through June 2011 and the Veteran has not waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2013).  However, as the Veteran's claim is being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  

The diseases presumptive associated with herbicide exposure include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e).  Cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses) have been determined by the Secretary not to be positively associated with herbicides exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012); see also Health Outcomes Not Associated With Exposure to Certain  Herbicide Agents: Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010).  Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).   For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed malignant neoplasm of the nasopharynx.
In this regard, the Veteran contends that his malignant neoplasm of the nasopharynx was the result of his exposure to herbicides during service.  Specifically, he alleges that his malignant neoplasm of the nasopharynx is actually a respiratory cancer, rather than a pharyngeal cancer, due to its specific location.  He further alleges that the purpose of the nasopharynx is that of an airway cavity.  The service treatment records reflect that the Veteran served in-country in Vietnam and the post-service treatment records document the diagnosis and treatment of nasopharyngeal cancer beginning in August 2010.

An October 2010 opinion from Dr. D. K. indicates that it was more likely than not that the Veteran's Agent Orange exposure was a causative factor in his development of cancer.  However, while he noted that the Veteran had no significant history of exposure to other carcinogenic agents from his civilian life, he did not include a rationale as to why he believed herbicides were the cause of his cancer.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  A June 2012 opinion from Dr. C. S. indicates that it was "possible to entertain" that the Veteran's exposure to herbicides "could at least be considered as a possible causative factor in the development of cancer" as he did not have other causative agents such as a heavy smoking and alcohol history.  However, this June 2012 opinion is speculative and cannot support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Moreover, while the Veteran was afforded a VA examination in connection with his claim in January 2011, the examiner did not offer an etiological opinion.  Therefore, on remand, the Veteran should therefore be afforded a VA examination to determine the nature and etiology of his malignant neoplasm of the nasopharynx.

Additionally, due to the length of time which will elapse on remand, updated VA treatment records dated from July 2013 to the present from the Tulsa and Muskogee, Oklahoma, VA Medical Centers should be obtained for consideration in the Veteran's appeal.

Finally, as noted in the Introduction, additional VA treatment records dated through July 2013 were associated with the record following the issuance of the April 2012 supplemental statement of the case.  Therefore, in the readjudication of the Veteran's appeal, the AOJ should consider the entirety of the evidence, to include such associated with the record since the issuance of the April 2012 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Tulsa and Muskogee VA Medical Centers dated from July 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Following the receipt of any additional records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed malignant neoplasm of the nasopharynx.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary. 

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Is the Veteran's malignant neoplasm of the nasopharynx considered a respiratory cancer, cancer of the oral cavity, cancer of the pharynx, and/or cancer of the nasal cavity?  The examiner should specifically address the Veteran's contention that the nature and location of the nasopharynx suggests that it is part of the respiratory system as well as his contention that the specific location of his cancer suggests that it was a respiratory cancer.

b)  Is it at least as likely as not that the Veteran's claimed malignant neoplasm of the nasopharynx is related to his service, to his in-service exposure to herbicides?  The examiner should comment on the assertion that the Veteran did not have other causative agents for this cancer such as exposure to other carcinogenic agents from his civilian life, a history of heavy smoking, and alcohol use, and Dr. D.K.'s and Dr. C.S.'s October 2010 and July 2012 opinions, respectively.

The examiner must provide a complete rationale for all opinions and conclusions reached.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include such associated with the record since the issuance of the April 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



